Citation Nr: 0532397	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  05-28 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating action of the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2005, a motion to advance on the docket was 
granted by the Board.  See 38 C.F.R. § 20.900(c) (2005).

On review of the record, the July 2004 VA examination report 
appears to raise the question of entitlement to service 
connection for a psychiatric disorder due to inservice stress 
other than PTSD.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis 
of PTSD.

2.  The evidence of record does not show a current diagnosis 
of tinnitus.


CONCLUSION OF LAW

1.  PTSD was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).

2.  Tinnitus was neither incurred in nor aggravated by 
military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had service in Europe during World War II.  
Service medical records reveal that he served as a mess 
sergeant, and saw no combat.  He denied seeing anyone killed 
or wounded.  His only stressor was a report of seeing bombs 
dropped and hearing explosions.  

A review of the service and post service medical records 
reveals no complaints, findings or diagnoses pertaining to 
tinnitus. 

At a July 2004 VA examination the examiner noted that the 
veteran's claims file and medical charts were available and 
were reviewed.  The examiner noted the veteran was fully 
oriented.  He denied any hallucinations, delusions, or 
current suicidal or homicidal ideation.  Mood was described 
as "pretty good."  Affect was full range.  The examiner 
noted that the veteran was somewhat vague regarding symptoms 
of stress.  Following the examination the diagnoses were 
anxiety, not otherwise specified; and a history of a 
psychosis in control, in remission with treatment and drugs.  

The examiner opined that the veteran's stress was at least 
partially related to experience in the military.  His 
psychosis appeared to have been separate from his military 
experience.  The examiner opined that the veteran did not 
meet the criteria for PTSD.

Analysis.  The veteran argues that he has PTSD and tinnitus 
because of his service in Europe during World War II.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

In deciding whether the veteran has PTSD, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is also mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another. Evans 
v. West, 12 Vet. App. 22, 30 (1999).

The Board finds that the record does not include a either 
diagnosis of PTSD or tinnitus.  In fact, at the July 2004 VA 
examination, which was held for the express purpose of 
ascertaining whether the appellant had PTSD, the examiner 
after reviewing the claims file and available medical charts, 
opined that the veteran did not have PTSD. This opinion 
stands uncontradicted by any other medical opinion of record. 
Id.

Moreover, the record shows that the veteran also failed to 
reply to the RO's June 2004 letter that requested he provide 
VA with the name and location of healthcare provides that had 
treated him for PTSD and tinnitus.

"The duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991), 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Accordingly, given the veteran's failure to participate in 
the prosecution of his own claim by submitting the requested 
evidence to support his claims for service connection for 
PTSD and tinnitus, the Board finds that it has no other 
choice but to go forward with his appeal based on the 
existing record which does not include a diagnosis of either 
PTSD or tinnitus.

Thus, while the veteran clearly served in Europe during World 
War II, because none of the medical evidence of record 
includes a diagnosis of either PTSD or tinnitus, the weight 
of the evidence is against the claims for service connection 
for these disorders, and the appeal must be denied.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304(f).

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a review of the record 
shows that VA notified the veteran that establishing 
entitlement to service connection for a disability requires, 
among other things, a current disability.  See, e.g., the VA 
letter to the veteran dated in June 2004.  The record shows 
that the veteran has been given multiple opportunities to 
submit competent evidence showing that he has PTSD and 
tinnitus, and that they are related to his military service.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107. 




ORDER

Service connection for PTSD and tinnitus is denied.


	____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


